Citation Nr: 0634498	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for actinic keratoses 
and seborrheic keratoses of the hands and scalp, claimed as 
due to herbicide exposure.

3.  Entitlement to service connection for squamous cell 
cancer at the dorsum of the left hand, claimed as due to 
herbicide exposure.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1958 until June 1967 
and again from November 1967 until October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with 


respect to its statutory duty to assist claimants in the 
development of their claims. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon a review of the claims file, the Board determines that 
further development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, the
veteran here is claiming entitlement to service connection 
for three distinct disabilities of the skin:  porphyria 
cutanea tarda, actinic and seborrheic keratoses of the hands 
and scalp, and squamous cell cancer of the left hand.  The 
claims folder   
contains an August 2001 VA examination in which an 
etiological opinion was offered.  However, that examination 
report did not identify the veteran's current skin diagnoses.  
In fact, no other evidence of record offers a clear 
assessment of the veteran's current disabilities.  Moreover, 
while the VA nexus opinion offered in August 2001 addressed a 
skin disability manifested by a rash, it is not entirely 
clear whether the examiner's comments referred to porphyria 
cutanea tarda, actinic and seborrheic keratoses of the hands 
and scalp, or both.  

For the foregoing reasons, the Board finds that clarification 
of the August 2001 VA opinion is essential to a fair 
adjudication of the claim.  Moreover, the Board observes that 
the evidence of record does not contain any competent opinion 
of etiology as to the veteran's squamous cell cancer.  As 
such an opinion is pivotal to the veteran's claim, one should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatological examination.  All 
necessary tests should be performed.  The 
examiner is asked to clearly identify all 
current disabilities of the skin, noting 
the areas of the body affected by each 
disability.  If possible, the area of 
each skin problem should be noted in 
square centimeters, and 


the examiner should comment as to the 
percentage of the total body affected by 
each disability, as well as the 
percentage of exposed area affected.  
Following physical evaluation, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's porphyria cutanea 
tarda, actinic and seborrheic keratoses 
of the hands and scalp, and squamous cell 
cancer are causally related to active 
service, to include herbicide exposure.  
The examiner is reminded that, based on 
the veteran's Vietnam service, he is 
presumed to have been exposed to 
herbicides.  

In responding to the above inquiry, the 
examiner should support his conclusions 
with a clear rationale consistent with 
the evidence of record.  Moreover, if the 
examiner's answers vary for each 
disability in question, it must be clear 
which disabilities a favorable response 
refers to.  The claims file must be 
reviewed in conjunction with this request 
and the examination report should clearly 
indicate that the file was in fact 
reviewed.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate SSOC 
and be provided an opportunity to 
respond.  Thereafter, 


the case should be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


